DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities:
In Paragraph 0005 in the last sentence, “the sections joined so at to be separable into discrete sections”, the “at” should be “as”.
In Paragraph 0006 in the last sentence, “sections joined so at to be separable into discrete sections”, the “at” should be “as”.
Appropriate correction is required.

Claim Objections
Claims 7-13 and 15-19 are objected to because of the following informalities:  
Claims 7-13 depends on claim 6 but cites “The tray” rather than the “tray of a vertical wall system for displaying potted plants” which is inconsistent. Claims 7-13 should recite “tray of a vertical wall system for displaying potted plants” and be specific that it is the same tray being claimed.
Claims 15-19 depends on claim 14 but only cites “the method” rather than the “method of creating a green wall plant display”, which is inconsistent. Claims 15-19 should recite the “method of creating a green wall plant display”, and be specific what method is being claimed. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The “aesthetic pattern of a specific size and shape” does not make clear what the metes are and bounds of the invention is. What is considered aesthetic is dependent on an individual’s opinion and is due to change based on the individual. What would be considered an aesthetic pattern of a specific size and shape? Would a 3 x 5 feet rectangle be considered aesthetic versus a 3 feet diameter circular pattern? Claims 15-19 depends on claim 14 and thus, are rejected under dependency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 11, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sichello (US 9,468,156).
	Regarding claim 1, Sichello teaches of a vertical wall display system for displaying a plurality of potted plants (Abstract, plant propagation and display tray capable of holding at least one plant pot and the back wall is abuttable against a wall surface), the vertical wall display system comprising: a plurality of trays (Fig. 13, plurality of trays 10), each tray having a base portion (Fig. 1, base portion is the bottom portion of the tray) and a back portion (back wall 12) disposed at an acute angle with respect to each other (Fig. 7, base portion and back wall 12 is at an acute angle with respect to each other), 
the base portion of the tray defining a plurality of niches (Fig. 1, troughs 18) in a linear array for receiving a plurality of potted plants (Col. 10 lines 9-12, troughs 18 incline to trough points of abutment 20 and are of a conformation which is acceptable to receive and securely hold a plant pot 42), 
each niche (18) defining a reservoir (Fig. 22, Col. 10 lines 22-25, water is pooled within tray 10) capable of retaining a predetermined volume of a fluid (Fig. 22, Col. 10 lines 64-67, reservoir retains a predetermined volume of a fluid), 
the back portion (12) of the tray including a plurality of connecting elements for connecting the back portion of a first tray with the back portion of a second tray so that the back portion of the first tray and the back portion of the second tray are substantially co-planar (Fig. 22, Col. 5 lines 5-12, the trays can be in a spaceable interconnection with an opposite means of interconnection on the lower edge of the back wall of the second tray with the upper edge of the first tray such that the second tray being operable to be placed above the first tray on a wall surface and they are co-planar) and 
each of the plurality of trays defining at least two sections (Fig. 12, Col. 10 lines 47-54, tray 10 can be defined into sections 10a and 11a) that are joined so at to be separable into discrete sections (Fig. 12, Col. 10 lines 47-54, tray 10 is joined to sections 10a and 11b as to be separated into discrete sections 10, 10a and 11b) that include different numbers of niches (Fig. 12, Col. 10 lines 47-54, sections 10, 10a, and 11b has different number of niches).

Regarding claim 2, Sichello teaches of the invention in claim 1, and further comprising: a fluid supply (Fig. 22, water supply line 54) for introducing fluid into at least one of the plurality of trays (Fig. 22, fluid supply 54 introduces fluid into at least one of the plurality of trays), a drain (drain 48) for evacuating fluid from at least one of the plurality of trays (Col. 10 lines 67-Col. 11 line 4, drain will conduit water supply from the tray to the tray below), and a fluid control system (Fig. 24, Col. 12 lines 38-46, differential water control for the system), for controlling introduction of fluid into one of the plurality of trays (Col. 12 lines 38-46, differential water control controls water supply and volume to the trays).

	Regarding claim 3, Sichello teaches of the invention in claim 2, and wherein the trays provide a fluid flow path from a first point to a second point (Fig. 22, Col. 10 lines 67-Col. 11 line 4, trays provide a fluid flow path from a first point in the first tray to a second point in another tray).

	Regarding claim 6, Sichello teaches of a tray of a vertical wall system for displaying potted plants (Abstract, plant propagation and display tray capable of holding at least one plant pot and the back wall is abuttable against a wall surface), comprising: 
a base portion (Fig. 1, base portion is the bottom portion of the tray) and a back portion (back wall 12) disposed at an acute angle with respect to each other (Fig. 7, base portion and back wall 12 is at an acute angle with respect to each other), 
the base portion of the tray defining a plurality of niches (Fig. 1, troughs 18) in a linear array for receiving a plurality of potted plants (Col. 10 lines 9-12, troughs 18 incline to trough points of abutment 20 and are of a conformation which is acceptable to receive and securely hold a plant pot 42), 
each niche (18) defining a reservoir (Fig. 22, Col. 10 lines 22-25, water is pooled within tray 10) capable of retaining a predetermined volume of a fluid (Fig. 22, Col. 10 lines 64-67, reservoir retains a predetermined volume of a fluid); and 
the tray being divisible into at least two sections (Fig. 12, Col. 10 lines 47-54, tray 10 can be defined into sections 10a and 11a), each section having at least one niche (Fig. 12, sections 10a and 11a has at least one niche 18), the sections joined so at to be separable into discrete sections (Fig. 12, Col. 10 lines 47-54, tray 10 is joined to sections 10a and 11a as to be separated into discrete sections 10, 10a and 11b).

Regarding claim 7, Sichello teaches of the invention in claim 6, and wherein (Fig. 12) the discrete sections (10, 10a, and 10b) include different numbers of niches (Fig. 12, Col. 10 lines 47-54, sections 10, 10a, and 11b has different number of niches).

Regarding claim 8, Sichello teaches of the invention in claim 7 and further including (Fig. 1) an aperture (drain 48) defined in the back portion (12) of the tray (aperture 48 is defined in the back portion 12) so that fluid can escape from each niche (18) when the predetermined volume of fluid is exceeded (Col. 10 lines 64-Col. 11 line 4, unneeded water quickly moves along the tray, and will egress from a tray at drain 48).

	Regarding claim 11, Sichello teaches of the invention in claim 6, wherein (Fig. 12) the at least two sections are joined (sections 10, 10a, and 11a are connected to each other), but wherein each section maintains independent structural integrity (Col. 10 lines 43-54, sections 10, 10a, and 11a the sections abuts each other and each section maintain independent structural integrity).

	Regarding claim 13, Sichello teaches of the invention in claim 6, and further comprising (Fig. 1) a mounting aperture (female alignment member 30) defined in the back portion of the tray (Col. 9 lines 60-67, mounting aperture 30 is integrally formed as part of the back portion 12).

Regarding claim 14, Sichello teaches of a method of creating a green wall plant display (Abstract, plant propagation and display tray capable of holding at least one plant pot and the back wall is abuttable against a wall surface) comprising: determining an aesthetic pattern of a specific size and shape (any pattern can be made with the trays to have an aesthetic pattern of a specific size and shape as aesthetic is a subjective opinion);
providing a plurality of trays (Fig. 13, plurality of trays 10) that define niches (Fig. 1, troughs 18), each tray being divisible into at least two sections (Fig. 12, Col. 10 lines 47-54, tray 10 can be divided into sections 10a and 11a), each section having at least one niche (Fig. 12, each section 10, 10a, and 11a have at least one niche), the at least two sections joined so as to be separable into discrete sections (Fig. 12, sections 10a and 11a are joined so as to be separable into discrete sections); 
sizing each tray in accordance with the determined aesthetic pattern (any tray size can be used with an aesthetic pattern); 
joining the plurality of trays (Col. 10 lines 47-54, the trays can in operation and use may join with other tray pieces); securing the joined plurality of trays to a support structure (Fig. 16, wall surfaces 61); providing a plurality of potted plants (Fig. 21, plurality of plant pots 42); and associating a specific potted plant with each niche thereby creating the aesthetic pattern (Col. 11 lines 42-60, any plant could be placed in the pots 42 to create an aesthetic pattern).

Regarding claim 15, Sichello teaches of the method in claim 14, and further comprising (Fig. 22): providing a fluid supply (water supply line 54) for introducing fluid into at least one of the plurality of trays (Col. 11 lines 42-60, fluid supply 54 add water to the trays); providing a drain (drain 48) for evacuating fluid from at least one of the plurality of trays (Col. 11 lines 2-4, drain 48 will be the conduit for water supply to the tray level below from moving the excess fluid through the aperture 48); and providing a fluid control system (Fig. 24, Col. 12 lines 38-46, differential water control for the system), for controlling introduction of fluid into one of the plurality of trays (Col. 12 lines 38-46, differential water control to control water supply and volume to the trays).

Regarding claim 16, Sichello teaches of the method in claim 15, and wherein the trays provide a fluid flow path from a first point to a second point (Fig. 22, Col. 10 lines 67-Col. 11 line 4, trays provide a fluid flow path from a first point in the first tray to a second point in another tray).

Regarding claim 17, Sichello teaches of the method in claim 16, and wherein the first point is in a first tray mounted above a second tray (Fig. 22, first point in first tray is above a second tray).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, and 18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Sichello (US 9,468,156) in view of Janssen et al. (US 2016/0212953), hereinafter Janssen.
Regarding claim 4, Sichello teaches of the invention in claim 3, and further comprising a fluid sensor (Col. 12 lines 22-32, at least one sensor is integrated into tray 10 to detect at least one parameter in the plant growth environment such as moisture within the plant pots and/or nutrient sensors selected for monitoring the media or growing environment).
Sichello does not appear to teach that the fluid sensor is proximate the drain and in communication with the fluid control system.
Janssen is in the field of hydroponics and teaches (Fig. 11) of a fluid sensor (water sensor 10) is proximate the drain (¶0097, fluid sensor 10 is in the bottom reservoir 6a which is proximate to the drain at the bottom of the capillary rear wall 34) of the system and in communication with the fluid control system (¶0074, flow regulator 6b can be coupled to the sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichello to incorporate the teachings of Janssen to have a sensor proximate to the drain and in communication with the fluid control system in order to monitor and control the flow of fluid in the system. 

Regarding claim 18, Sichello teaches of the invention in claim 17, and further comprising a fluid sensor (Col. 12 lines 22-32, at least one sensor is integrated into tray 10 to detect at least one parameter in the plant growth environment such as moisture within the plant pots and/or nutrient sensors selected for monitoring the media or growing environment)
Sichello does not appear to teach of comprising a fluid sensor proximate the drain and in communication with the fluid control system.
Janssen is in the field of hydroponics and teaches (Fig. 11) of a fluid sensor (water sensor 10) is proximate the drain (¶0097, fluid sensor 10 is in the bottom reservoir 6a which is proximate to the drain at the bottom of the capillary rear wall 34) of the system and in communication with the fluid control system (¶0074, flow regulator 6b can be coupled to the sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichello to incorporate the teachings of Janssen to have a sensor proximate to the drain and in communication with the fluid control system in order to monitor and control the flow of fluid in the system. 

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sichello (US 9,468,156) and Janssen (US 2016/0212953) as applied to claim 4 above, and further in view of Ohran (US 8,215,053).
Regarding claim 5, Sichello as modified teaches of the invention in claim 4, but does not appear to teach wherein the fluid control system discontinues fluid introduction when the fluid sensor detects fluid flow.
Ohran is in the field of agriculture and teaches (Fig. 5) of wherein the fluid control system (valve 28) discontinues fluid introduction when the fluid sensor (sensor 26) detects fluid flow (Col. 4 lines 31-38, when the sensors detect a predetermined maximum water level, or fluid flow, the fluid introduction is discontinued).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichello to incorporate the teachings of Ohran to have the fluid control system discontinue fluid introduction when the fluid sensor detects fluid flow in order to prevent overwatering of the plants. 

Regarding claim 19, Sichello as modified teaches of the invention in claim 18, but does not appear to teach wherein the fluid control system discontinues fluid introduction when the fluid sensor detects fluid flow.
Ohran is in the field of agriculture and teaches (Fig. 5) of wherein the fluid control system (valve 28) discontinues fluid introduction when the fluid sensor (sensor 26) detects fluid flow (Col. 4 lines 31-38, when the sensors detect a predetermined maximum water level, or fluid flow, the fluid introduction is discontinued).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichello to incorporate the teachings of Ohran to have the fluid control system discontinue fluid introduction when the fluid sensor detects fluid flow in order to prevent overwatering of the plants. 

 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sichello (US 9,468,156), and in view of Moroney (US 3,231,300).
Regarding claim 9, Sichello teaches of the invention in claim 8, and further comprising (Fig. 22) a fluid guide (drain 48) matable with the aperture (Col. 11 lines 2-4, drain 48 will be the conduit for water supply to the tray level below from moving the excess fluid through the aperture 48). 
Sichello does not appear to teach of the fluid guide including flexible, resilient teeth having tapered distal ends and a lip defined by a proximal end of the teeth, the proximal end of the resilient teeth extendable beyond a boundary that defines the aperture to secure the fluid guide to the tray.
Moroney is in the field of conduit connections and teaches of (Fig. 2) the fluid guide (rod 26) including flexible, resilient teeth (Fig. 3, Col. 2 lines 7-14, retention means 13 is resiliently flexible to be able to be resiliently compressed) having tapered distal ends (Fig. 3, tapered shoulder 15) and a lip defined by a proximal end of the teeth (lip at the proximal end of the tapered shoulder 15), the proximal end of the resilient teeth extendable beyond a boundary (Fig. 2, teeth 13 extends beyond a boundary of aperture 18) that defines the aperture (aperture 18) to secure the fluid guide (rod 26) to the tray (lever member 19) (Fig. 2, Col. 2 lines 49-53, fluid guide 26 is secured by the teeth 15 and connecting device 11). The connection device is simple and economical which is free from noise and does not require any lubrication and is adapted for used in areas of limited accessibility with resultant savings in time and effort and without the requirement of special tools for its assembly or disassembly (Col. 1 lines 29-39). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichello to incorporate the teachings of Moroney to have a teeth connection for the fluid guide in order to easily secure the fluid guide to the system without using special tools as taught in Moroney. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sichello (US 9,468,156), and in view of Leeworthy (US 10,555,464).
Regarding claim 10, Sichello teaches of the invention in claim 6, but does not appear to teach of a notch defined in a side portion of the tray so that fluid can escape from the tray when a second predetermined volume of fluid is exceeded.
Leeworthy is in the field of plant husbandry and teaches (Fig. 10) of a notch (notches on the top edges of container 2) defined in a side portion of the tray (notch at the side portion of the container 2) so that fluid can escape from the tray when a second predetermined volume of fluid is exceeded (fluid can escape through the notches when a second predetermined volume of fluid is exceeded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichello to incorporate the teachings of Leeworthy to have a notch on the side portion of the tray in order to have water flow off the side of the wall and control how it falls off the side. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sichello (US 9,468,156).
Regarding claim 12, Sichello teaches of the invention in claim 6, but does not appear to teach wherein the tray has seven niches and is divisible into sections of three, four and five niche sections.
Sichello is in the field of hydroponics and teaches (Fig. 12 and 15, Col. 10 lines 43-54) of flexible design configurations in which the tray (10) may be in various sizes and may abut one or more long tray pieces, such as tray 10, 10a, and 11b, to make a tray with divisible sections (Fig. 15).  
It should be noted that the division of sections as claimed does not show criticality as disclosed in the specifications or the drawings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichello to incorporate the teachings of Sichello to have a tray of seven niches and is divisible into sections of three, four, and five niche sections in order to accommodate different wall areas when mounted. Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647